Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos. 33-80879 and 333-88303) of Lexmark International, Inc. of our report dated June 21, 2012 relating to the financial statements and supplemental schedule of the Lexmark Savings Plan, which appears in this Form 11-K for the year ended December 31, 2011. /s/ Mountjoy Chilton Medley LLP Mountjoy Chilton Medley LLP Louisville, Kentucky June 21, 2012
